DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 11/22/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks I. filed on 11/22/22, regarding 35 U.S.C. § 101 are persuasive in view of amendments filed 11/22/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks II. filed on 11/22/22, regarding 35 U.S.C. § 102 are persuasive in view of amendments filed 11/22/22. However, upon further consideration, a new grounds of rejection are made in view of Battles et al. (US 2019/0051061) below.

Applicant’s request to hold the Double Patenting rejection in abeyance, see Applicant Remarks III. is noted, however:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.	
Therefore, the rejection will be included unless material is distinguishingly amended relative to copending claims or a terminal disclaimer is filed.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/050,158 and  16/415,379, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The different directional goals are not supported by the parent case, as both cases only recite directional sensors. Therefore, claims reciting directional goals in independent claims do not retain priority date from those cited parent cases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852) in view of Battles et al. (US 2019/0051061).

Regarding claims 1, 8, and 15, Mudalige discloses a platoon vehicle management system including a cooperative autonomy framework comprising a goal module configured to determine a cooperation goal that is a bidirectional goal for a swarm including a first cooperating vehicle and a second cooperating vehicle, wherein the bidirectional goal confers a benefit to at least the first cooperating vehicle and the second cooperating vehicle (¶71-72 and ¶125 - single control scheme is used to control the group of vehicles in a formation corresponding to the recited swarm management framework where single control scheme including increased fuel efficiency, collision risk mitigation, freeing the driver to focus attention away from the road, increased efficiency in urban traffic density and control, and other benefits corresponding to the recited cooperation goal where a plurality of vehicles could be responsible for monitoring traffic moving through the intersection and negotiating a path and speed of transit through the intersection with the other vehicles in order to allow a plurality of vehicles to pass through an intersection without stopping corresponding to the recited bidirectional goal for the swarm benefiting at least the first and second cooperating vehicle, reference of traveling through an intersection as described by an interaction of people traveling through a crowded square includes every direction which encompasses at least cooperation of vehicles with a bidirectional goal); 
a target module configured to identify a host vehicle associated with the cooperation goal and send a swarm request to the host vehicle to join a swarm (¶87 - A vehicle who is not currently a member of a formation can send a "Join Request" message to indicate that it wants to join); 
a negotiation module configured to receive a swarm acceptance from the host vehicle (¶87 - If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle); and 
a perception module configured to determine a cooperative action for the host vehicle relative to the swarm based on swarm data from the first cooperating vehicle, the second cooperating vehicle, and the host vehicle, wherein the cooperative action is determined to control vehicle systems of the host vehicle; and vehicle systems control the host vehicle based on the cooperative action  (¶72-74 and ¶125 - Platooning is a method to control a group of vehicles wherein a single control scheme is used to control the group of vehicles in a formation where these vehicles are autonomous and control themselves to navigate through an intersection utilizing the platooned vehicle approaching the intersection corresponding to the recited controlling the vehicle systems of the host vehicle based on swarm data).
While Mudalige does disclose identifying goals for a platoon, it does not disclose continually updating the goals based on swarm data however Battles discloses system for broadcasting strategy modes for autonomous vehicles including the bidirectional goal is determined based on swarm data that is continually updated from the first cooperating vehicle and the second cooperating vehicle (¶41 – strategy mode is continuously updated based on detected or received information such as other vehicle altered strategies and/or actions corresponding to the recited bidirectional goal determined based on continually updated swarm data of the vehicles surrounding the host vehicle)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the strategy mode updating system of Battles with the platoon planning system of Mudalige in order to maintain optimal performance of an AV within the environment and/or as other vehicles move or alter their actions within the environment (Battles - ¶41).

Regarding claims 2, 9, and 16, Mudalige further discloses the negotiation module is further configured to transmit at least one cooperating parameter to the swarm from the host vehicle (¶112 - dynamic platoon formation and management protocols that enables efficient multi-vehicle autonomous driving using low-cost V2V wireless communication where multi-vehicle autonomous driving using V2V corresponding to the recited transmit at least one cooperating parameter to the swarm).

Regarding claims 3, 10, and 17, Mudalige further discloses the at least one cooperating parameter defines a behavioral aspect of the swarm (¶112 - dynamic platoon formation and management protocols that enables efficient multi-vehicle autonomous driving using low-cost V2V wireless communication where multi-vehicle autonomous driving using V2V corresponding to the recited transmit at least one cooperating parameter to the swarm).

Regarding claims 4, 11 and 18, Mudalige further discloses the perception module is further configured to initiate a swarm handoff from the host vehicle to the swarm (¶128 -  autonomous controller 410 can be operated in a Follower Vehicle, receiving instructions from a Leader Vehicle through DSRC system 440 and issuing commands to vehicle control systems according to the received instructions corresponding to the recited handoff control from the vehicle to the swarm).

Regarding claims 5, 12, and 19, Mudalige further discloses the goal module further comprises: a sensor fusion module configured to receive vehicle sensor data from the host vehicle (¶129 - information from the Follower Vehicles to the Leader Vehicle, determining commands including desired vehicle positions within the platoon where position data includes sensor data from the vehicle); 
a prediction module configured to generate a prediction model including a set of possible future events based on prediction parameters and the vehicle sensor data (¶159 – relative positions and desired ranges predictable impacted corresponding to the recited predicting possible future events based on prediction parameters and vehicle sensor data); and 
a decision module configured to: determine whether at least one possible future event of the set of possible future events does not satisfy a threshold compliance value (¶159 - minimum desirable ranges corresponding to the recited threshold compliance value); 
in response to each of the possible future events of the set of possible future events satisfies the threshold compliance value, determine that the host vehicle would benefit from cooperation in the swarm based on a threshold benefit (¶83-85 and ¶159 – based on desired views, predetermined plans, desired vehicle ranges and envelopes create/accept/reformulate platoon formation); and 
trigger swarm creation of the swarm (¶83-85 - Create Formation).

Regarding claims 6, 13, and 20, Mudalige further discloses a personalization module configured to identify a set of personalization parameters, wherein the threshold benefit is based on the set of personalization parameters (¶114 and ¶159 - Factors can include a selectable or automatically calibrating factor for occupants in the vehicle, for example, particular driver reaction times and comfort of the occupants of the vehicle with close ranges between vehicles. Time to stop values can readily be converted to minimum desirable ranges by one having ordinary skill in the art where minimum desirable ranges corresponding to the recited personalization parameter influenced threshold).

Regarding claims 7 and 14, Mudalige further discloses the target module further includes a positioning module configured to determine a cooperative position for the host vehicle relative to the swarm based on the swarm request (¶159 – relative positions and desired ranges predictable impacted corresponding to the recited cooperative position based on the swarm request).

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/730,217. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Amendments referring to a bidirectional goal for a swarm in the present application and the omnidirectional goal of 16/730,217 do not sufficiently distinguish from each other.  A bidirectional goal is encompassed under an omnidirectional goal.  
Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/730,217 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dally et al. (US 2020/0249674) discloses a system of path planning utilizing predicted reactions of other vehicles in its environment to achieve at least one of a plurality of goals (¶13-17).

Anderson (US 2020/0290647) discloses a system of coordinated autonomous driving including noting potential goals of passengers in vehicles in the environment including sleep, reading at a certain location, watching a broadcast, catching up on a television series, and the like (¶18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J. REDA/Examiner, Art Unit 3665